



Exhibit 10.1

[compprogramimage1.jpg]
Director Compensation Program
including the
Independent Director Compensation Policy
pursuant to the
2013 Equity Incentive Plan





Unless the context otherwise requires, all capitalized terms used herein shall
have the respective meanings assigned to them in the EastGroup Properties, Inc.
2013 Equity Incentive Plan (the “Plan”).


EQUITY AWARDS


The following shall constitute the equity awards under the Independent Director
Compensation Policy under the Plan:


Initial Share Award


The Company shall automatically award each new Independent Director appointed or
elected to the Board on or after the date of the 2013 annual meeting of
stockholders an award of restricted shares of Common Stock on the effective date
of election or appointment equal to $25,000 divided by the fair market value of
the Company’s Common Stock on such date. These restricted shares will vest over
a four-year period upon the performance of future service as a director, subject
to certain exceptions. The Company shall issue the restricted shares awarded
under this paragraph on the fifth business day following the effective date of
the election or appointment.


Annual Retainer Share Award


(a)    Each year, as of the date of the Company’s annual meeting of
stockholders, the Company shall automatically award Shares to each Independent
Director who has been elected or reelected as a member of the Board of Directors
at the annual meeting. The number of Shares shall be equal to $75,000 ($80,000
beginning with the 2016 annual meeting) divided by the Fair Market Value of a
Share on the date of such election. If a fraction results, the number of Shares
shall be rounded up to the next whole number.


(b)    If an Independent Director is elected or appointed to the Board of
Directors other than at an annual meeting of the Company and has not received a
Share award pursuant to paragraph (a) during the twelve months preceding
election or appointment, the Company shall automatically award to the
Independent Director a number of Shares that is equal to the amount determined
pursuant to paragraph (a) based on the date of election or appointment
multiplied by a fraction, the numerator of which is the remainder of 365 minus
the number of days between the adjournment of the last annual meeting and the
effective date of the appointment or election, and the denominator of which is
365. If a fraction results, the number of Shares shall be rounded up to the next
whole number.



Revised May 28, 2015

--------------------------------------------------------------------------------



(c)    The Company shall issue the Shares awarded under this paragraph (a) or
(b) on the fifth business day following the effective date of the election,
reelection or appointment.


CASH PAYMENTS


In addition to equity awards under the Plan, Independent Directors shall be
entitled to the following payments in cash:


Annual Cash Retainer
In addition to the Annual Retainer Share Award defined above, each non-employee
director will be paid an annual cash retainer of $35,000 ($40,000 beginning with
the 2016 annual meeting) payable on a monthly basis. The chairperson of the
Audit Committee will receive an additional annual cash retainer in the amount of
$15,000. The chairperson of the Compensation Committee and Nominating and
Corporate Governance Committee will each receive an additional annual cash
retainer in the amount of $10,000. All other committee chairpersons will receive
an additional $7,500 annual cash retainer and the Lead Director will receive an
additional $10,000 annual cash retainer.
 
Board and Committee Meeting Fees
Non-employee directors receive $1,500 for each Board meeting attended.
Non-employee directors receive $1,000 for each committee meeting attended.
Directors are reimbursed for travel expenses in connection with meetings.















Revised May 28, 2015